NO. 12-15-00199-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DAVID ERIC BROWNE,                               §      APPEAL FROM THE 369TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

R. GOING, ET AL,
APPELLEES                                        §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court’s judgment was
signed on March 17, 2015. Under the rules of appellate procedure, the notice of appeal must be
filed within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. Appellant did not
file a motion for new trial. See TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be
filed within ninety days after judgment signed if any party timely files motion for new trial).
Therefore, Appellant’s notice of appeal was due to have been filed no later than April 16, 2015.
However, Appellant filed his notice of appeal on July 31, 2015. Consequently, his notice of
appeal was untimely, and this court does not have jurisdiction of the appeal.
       By letter dated August 10, 2015, the clerk of this court notified Appellant that his notice
of appeal was not filed within the time allowed by Rule 26.1 and there was no timely motion for
an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.3 (providing that motion
for extension of time must be filed within fifteen days after the deadline for filing the notice of
appeal).   Appellant was warned that the appeal would be dismissed unless, on or before
August 20, 2015, the information in the appeal was amended to show this court’s jurisdiction.
       In response to our August 10, 2015 notice, Appellant filed a motion for an out of time
appeal. However, this court is not authorized to extend the time for filing a notice of appeal
except as permitted by Rule 26.3. Accordingly, we dismiss the appeal for want of jurisdiction,
see TEX. R. APP. P. 42.3(a), and dismiss Appellant’s motion for an out of time appeal as moot.
Opinion delivered September 2, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        SEPTEMBER 2, 2015


                                        NO. 12-15-00199-CV


                                     DAVID ERIC BROWNE,
                                           Appellant
                                              V.
                                       R. GOING, ET AL,
                                           Appellees


                               Appeal from the 369th District Court
                      of Anderson County, Texas (Tr.Ct.No. XXX-XX-XXXX)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.